DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 14-17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kanauchi (US Patent No. 9,415,322 B2).
In Reference to Claims 1-10 and 14-17
 	Kanauchi teaches (Claim 1) A transformable toy comprising: a transformable body (item 20, fig’s 1 and 2) configured to be transformable into a first state where the transformable body is independent from a model toy (fig. 1, item 20) and a second state where the transformable body partially covers the model toy and is releasably coupled to the model toy (fig’s 4 and 5), wherein the transformable body includes: a frame portion configured to partially cover a portion of the model toy in the second state (item 24, fig. 3); and at least one transformation portion coupled to the frame portion so as to be rotatable about a corresponding rotation axis and configured to be rotated about the corresponding rotation axis with respect to the frame portion for transformation from one of the first state and the second state to the other of the first state and the second state (items 25, 26, and 31, fig. 3, and column 4 lines 4-10 and 30-36);
	(Claim 2) wherein the at least one transformation portion includes two or more transformation portions configured to be rotated in two or more different directions with respect to the frame portion for transformation from one of the first state and the second state to the other of the first state and the second state (items 25 and 26, fig. 3, and column 4 lines 4-10 and 30-36); 
 	(Claim 3) wherein the at least one transformation portion is configured to be folded with respect to the frame portion by being rotated about the corresponding rotation axis for transformation from the second state to the first state (item 25 or item 26, fig’s 3 and 4, both are folded with respect to item 24); 
(Claim 4) wherein the at least one transformation portion includes at least one covering transformation portion configured to partially cover a portion of the model toy in the second state (items 26 or 27 or 31, fig’s 3 and 4, item 26 covers torso, item 25 covers arms, item 31 covers head);
 	(Claim 5) wherein the at least one transformation portion includes: a first transformation portion coupled to the frame portion so as to be rotatable about a first rotation axis passing through a portion of the frame portion in a first direction; and a second transformation portion coupled to the frame portion so as to be rotatable about a second rotation axis passing through a portion of the frame portion in a second direction opposite to the first direction (left item 25 and right item 25, fig’s 3 and 4, both outwardly rotatable in opposite directions); 
(Claim 6) wherein the first transformation portion is configured to cover a portion of the model toy in the first direction in the second state, and wherein the second transformation portion is configured to cover another portion of the model toy in the second direction in the second state (left and right items 25 cover left and right arms / shoulders, fig’s 4 and 5);
	(Claim 7) wherein the first transformation portion and the second transformation portion are configured to be moved and rotated toward each other for transformation from one of the first state and the second state to the other of the first state and the second state (fig’s 3 and 4, column 5 lines 1-21, when going back to the car / compressed state);
(Claim 8) wherein the at least one transformation portion further includes a third transformation portion coupled to the frame portion so as to be rotatable about a third rotation axis passing through a portion of the frame portion in a third direction orthogonal to the first direction and the second direction (item 26, axis at 26a, orthogonal to axis of items 27a, fig. 3);
 	(Claim 9) wherein the third transformation portion is configured to cover another portion of the model toy that extends in the third direction from the portion of the model toy covered by the frame portion in the second state (fig’s 3 and 4, upper torso);
(Claim 10) wherein the frame portion, the first transformation portion, and the second transformation portion are configured to accommodate the third transformation portion in the first state (upward extending wings of items 28 overlap item 26 when in the car position, see, fig’s 3 and 5A-5C);
 	(Claim 14) wherein the at least one transformation portion includes: a support portion in which the corresponding rotation axis is disposed (items 24b and 24c, fig. 3); and a rotation portion rotatably coupled to the support portion (items 27a and 26a, fig. 3);
	(Claim 15) wherein the support portion is configured to cover a portion of the model toy corresponding to the support portion in the second state, and wherein the rotation portion is configured to cover another portion of the model toy that extends from the portion of the model toy corresponding to the support portion in the second state (portions of shoulders and torso, fig’s 4 and 5); 
	(Claim 16) further comprising an accessory body removably coupled to a first position of the transformable body in the first state and releasably coupled to a second position of the transformable body different from the first position or a predetermined position of the model toy in the second state (item 23, fig’s 3 and 4); 
(Claim 17) A toy set comprising a model toy and the transformable toy of Claim 1 (fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kanauchi (US Patent No. 9,415,322 B2).
In Reference to Claim 11
Kanauchi teaches all of claims 1, 5, and 8 as discussed above. 
Kanuchi further teaches (Claim 11) wherein each of [one side of a body] and [a second side of a body] includes an engaging portion that protrudes so as to restrain rotation of the third transformation portion in the first state (items 22c, restraining item 26 via items 26b, fig. 2 and column 4 lines 45 - 54).
Kanuchi fails to teach the engaging portion on the transformation portions instead of on a portion of the body of claim 11. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the engaging portions on the first and second transformation portions merely as a matter of engineering design choice, since it has been held that rearrangement of parts is an obvious matter of design choice where the operation of the device is not modified. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since locking / engaging portions are taught in Kanuchi for the purpose of restraining rotation of the third transformation portion in the first state, merely locating these locking / engaging portions in a particular location or on a particular part of the device body would not change this operation and, therefore, this minor rearrangement of parts is an obvious matter of engineering design choice and is not a patentable advance. 

In Reference to Claim 12
	Kanauchi teaches all of claims 1, 5, and 8 as discussed above. 
Kanauchi further teaches (Claim 12) wherein the third transformation portion includes: a link portion rotatably coupled to the frame portion (item 26a at item 24b, fig. 3); and a distal end portion (item 31, fig. 3) [slidably] coupled to the [frame] portion and having a shape partially corresponding to an appearance of the model toy (fig’s 4, head / hat / helmet).
	Kanauchi fails to teach the distal end portion being rotatably coupled to the link portion of claim 12. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the distal end portion rotatably coupled to the link portion merely as a matter of engineering design choice, since it has been held that mere reversal / change of movement is an obvious modification, see In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955), that rearrangement of parts is an obvious matter of design choice where the operation of the device is not modified, see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), and that selection of a known item based on its suitabililty for its intended use is an obvious matter of engineering design choice, see Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). Since the device would operate in substantially the same manner regardless of if the distal end portion is rotatably coupled to the link or slidably coupled to the frame, merely claiming the type and location of connection that performs a similar function and produces the same end result is an obvious rearrangement of parts and selection of a known element that is suitable for its intended purpose, is an matter of engineering design choice, and not a patentable distinction.  

In Reference to Claim 13
 	Kanauchi teaches all of claims 1, 5, and 8 as discussed above. 
Kanauchi further teaches (Claim 13) wherein the at least one transformation portion further includes a fourth transformation portion coupled to the frame portion so as to be [slidably] about a fourth [] axis passing through a portion of the frame portion in a fourth direction opposite to the third direction (item 31 is coupled to the frame and moves in an axis away from / opposite the other axes).
Kanuchi fails to teach the fourth transformation portion moving rotatably instead of slidably of claim 13. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the fourth transformation portion rotatably connected / movable instead of slidably connected / movable merely as a matter of engineering design choice, since it has been held that mere reversal / change of movement is an obvious modification, see In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955), that rearrangement of parts is an obvious matter of design choice where the operation of the device is not modified, see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), and that selection of a known item based on its suitabililty for its intended use is an obvious matter of engineering design choice, see Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). Since the device would operate in substantially the same manner regardless of if the movable connection for ejection of a transformation part is a rotatable connection or a slidable connection, merely claiming the type of connection that performs a similar function is an obvious change of movement and selection of a known element that is suitable for its intended purpose, is an matter of engineering design choice, and not a patentable distinction.  

In Reference to Claim 18
Kanauchi teaches all of claims 1 and 17 as discussed above. 
Kanauchi further teaches (Claim 18) wherein the model toy has an appearance corresponding to a shape of a [human] (item 11, fig. 1), and wherein the transformable toy has a form of a transport machine in the first state (item 20, fig. 1) and a form partially corresponding to the shape of the dinosaur in the second state (fig. 4E).
Kanauchi fails to teach the model in the shape of a dinosaur. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the model in the shape of a dinosaur merely as a matter of design choice, since it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art, see In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947); and, that changes in shape are obvious absent persuasive evidence that the particular configuration is significant, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). And further, since Kanauchi also teaches that the doll body is not limited to a human figure but can be any other living thing such as an animal or robot (column 3 lines 20-24). 
Since there is no mechanical function to the shape or ornamentation of the doll, since there is no evidence that the particular configuration of the doll is significant, and, since Kanauchi specifically teaches many forms of the doll would work equally well, specifically, an animal, merely claiming a dinosaur, in particular, is an obvious matter of aesthetic design choice and is not a patentable advance. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711